                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMIE ELLIS THOMAS,                               Case No. 19-cv-00016-HSG
                                   8                    Plaintiff,                         ORDER DENYING REQUEST FOR
                                                                                           EXTENSION OF TIME AS MOOT;
                                   9              v.                                       GRANTING MOTION TO STAY;
                                                                                           REFERRING CASE TO PRO SE
                                  10     J. SCHRAG,                                        MEDIATION PROGRAM; VACATING
                                                                                           PENDING DEADLINES;
                                  11                    Defendant.                         ADMINISTRATIVELY CLOSING CASE
                                  12                                                       Re: Dkt. Nos. 23, 24
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, an inmate at California Medical Facility, filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983 against Pelican Bay State Prison (“PBSP”) Officer Schrag regarding

                                  16   events that took place on January 29 and 30, 2018, while Plaintiff was housed at PBSP.

                                  17   Defendant Schrag reports that the parties are agreeable to attending a judicial settlement

                                  18   conference. Dkt. No. 24. Defendant Schrag requests that that this case be stayed and be referred
                                  19   to a magistrate judge to assist them in their settlement negotiations. Id. The Court GRANTS the

                                  20   request.

                                  21          This case is hereby REFERRED to Magistrate Judge Robert Illman for settlement

                                  22   proceedings. Such proceedings shall take place within 120 days of the date this order is filed, or

                                  23   as soon thereafter as Magistrate Judge Illman’s calendar will permit. Magistrate Judge Illman

                                  24   shall coordinate a place, time and date for one or more settlement conferences with all interested

                                  25   parties and/or their representatives and, within fifteen days of the conclusion of all settlement

                                  26   proceedings, shall file with the Court a report thereon. In view of the referral, further proceedings
                                  27   in this case are hereby STAYED. The Clerk shall ADMINISTRATIVELY CLOSE this case until

                                  28   further order of the Court.
                                   1          In light of the referral, the dispositive motion deadline is VACATED. Plaintiff’s request

                                   2   for an extension of time to file his dispositive motion is DENIED as moot. Dkt. No. 23.

                                   3          This order terminates Dkt. Nos. 23, 24.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 10/7/2019

                                   6                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
